DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, 17, 18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takata et al. (USP 8248800).
Regarding claim 1, Takata et al. discloses a transmission, the transmission (4) comprising: a housing (4, 40, 6); and a power electronics module (20, 55, 60), the power electronics module comprising: a carrier element (55) with at least one power switching element (electronics and/or data cables within the assembly read on this) having a cooling surface (surface of 51 that engages with 60); and a cooling body (24, 60), wherein the cooling body is connected in a thermally conductive manner to the cooling surface of the at least one power switching element (seen in fig.2, they are in solid thermal contact. Note both 24 and 60 are capable of dissipating heat and thus read on a cooling body), wherein the housing has an oil space (fig.2, at least the space or section seen in this figure which has oil O), and wherein the power electronics module is at least partially located inside the oil space of the transmission (there’s a portion 21 at 20 which is located outside the housing as seen in fig.2); wherein the cooling body extends through an opening on the housing such that a first portion of the cooling (portion of 60 within the housing) is within the housing and a second portion of the cooling body is outside the housing (portion of 24 outside the housing reads on this).
Regarding claims 9 and 17, Takata discloses a motor vehicle, comprising: a transmission (4) comprising: a housing (4, 40, 6); and a power electronics module (20, 55, 60), the power electronics module comprising: a carrier element (55) with at least one power switching element (electronics and/or data cables within the assembly read on this) having a cooling surface (surface of 51 that engages with 60); and a cooling body (24, 60), wherein the cooling body is connected in a thermally conductive manner to the cooling surface of the at least one power switching element (seen in fig.2, they are in solid thermal contact. Both 24, 60 read on a cooling body given its breadth), wherein the housing has an oil space (fig.2, at least the space or section seen in this figure which has oil O), and wherein the power electronics module is at least partially located inside the oil space of the transmission (there’s a portion 21 at 20 which is located outside the housing as seen in fig.2); wherein the cooling body extends through an opening on the housing such that a first portion of the cooling body (portion of 60 within the housing) is within the housing and a second portion of the cooling body is outside the housing (portion of 24 outside the housing reads on this).
Please note that claim 17 simply sets forth the same structural elements as the apparatus claim without any actual method steps.
Regarding claims 2, 10 and 18, Takata discloses the transmission according to claim 1, wherein the power electronics module at least partially forms a sealing plane between the oil space of the transmission and a dry space of the transmission (the sealing plane is formed at the boundary with seals 42; note the dry space is defined in Applicant’s specification as including an outside of the transmission).  
(the sealing plane is formed at the boundary with seals 42; note the dry space is defined in Applicant’s specification as including an outside of the transmission). 
Regarding claims 4, 12 and 20, Takata discloses the transmission according to claim 1, wherein the power electronics module has at least one connection (fig.13, 84) for supplying coolant, and wherein the at least one connection is arranged outside the oil space of the transmission (as evident in fig.13, the oil is pumped outside the oil space as defined for claim 1 and recirculated onto the cooling element after being cooled through the cooling circuit).  
Regarding claims 5 and 13, Takata discloses the transmission according to claim 1, wherein the power electronics module is at least partially encapsulated in an oil-tight manner with a molding compound (seen in fig.2, molding compound is formed by the housing of the electronics).  
Regarding claims 6 and 14, Takata discloses the transmission according to claim 1, wherein the power electronics module has a connector arrangement for feeding power lines and data lines to the carrier element, the connector arrangement extending from the carrier element into an outside region of the transmission that is free from oil (both the cabling 30 and the cabling that would connect to port 21 outside the transmission read on this).  
Regarding claims 7 and 15, Takata discloses  the transmission according to claim 1, wherein a transmission control module (the electronics are disclosed as a transmission control, col.2, lines 8-13) is at least partially integrated in the power electronics module.  
Allowable Subject Matter
s 8, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
Applicant’s argue that the new claim amendments to the independent claims overcome the prior art. However, as noted above by the revised interpretation, the prior art still reads on the claims as currently written. A cooling body per se simply encompasses numerous interpretations. As long as a body is capable of dissipating heat which most bodies are at least to some extent, then they could be interpreted as cooling bodies. In addition, to the prior art utilized there are also numerous cited prior art references that could read on these independent claims as currently written.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asakura et al.  USpgpub 20140084719 shows another example of a transmission system that has cooling body portions both within and outside a housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        ,